DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is the examiner’s statement of reasons for allowance:
	Regarding independent claims 1 and 5, none of the prior art alone or in combination neither disclose nor renders obvious method and/or device comprising the limitation of wherein the main control apparatus is configured to generate a millimeter wave detection signal and a reference signal,
and  Attorney Docket No. 27110-10performing, by a processor circuit, generate a three-dimensional image based on . [[;]] in combination with the remaining claim limitations.
For the limitation, wherein the main control apparatus is configured to generate a millimeter wave detection signal and a reference signal, the closest prior art is US20080143528A1 which discloses “para [0034], an generating a reference signal by a control unit.
Similarly, for the limitation performing, by a processor circuit, generate a three-dimensional image based on . [[;]]  the closest prior art is US20040184382A which discloses “para [0087], the technique in the holographic recording layer 1c, interference takes place between the A-polarized information light 71L reflected upon the reflection film 1d and the A-polarized recording reference light 72L traveling toward the reflection film 1d, thereby forming an interference pattern within the holographic recording layer in a three-dimensional fashion”. The prior art lacks the teaching of a holographic image technique to create a three-dimensional imaged based on the reference signal (generated by the control apparatus) and the echo (reflected) signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        

/NATALIE HULS/Primary Examiner, Art Unit 2863